Case 19-11611-mdc         Doc 9    Filed 03/22/19 Entered 03/22/19 11:34:47           Desc Main
                                   Document      Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                         EASTERN DISTRICT OF PENNSYLVANIA
                              PHILADELPHIA DIVISION

 In Re:                                           Case No. 19-11611-mdc

 Ralph M. Bye
                                                  Chapter 7
 Denise M. Bye

 Debtors.                                         Judge Magdeline D. Coleman

  REQUEST FOR SERVICE OF NOTICES PURSUANT TO FED.R.BANKR.P. 2002(g)

        Please take notice that D. Anthony Sottile, as authorized agent for Home Point Financial
Corporation, a creditor in the above-captioned case, requests, pursuant to Rules 2002 and 9007
of the Federal Rules of Bankruptcy Procedure and §§102(1), 342 and 1109(b) of title 11 of the
United States Code, and 11 U.S.C. §§ 101, et seq., that all notices given or required to be given
and all papers served or required to be served in this case also be given to and served, whether
electronically or others on:
          D. Anthony Sottile
          Authorized Agent for Home Point Financial Corporation
          394 Wards Corner Road, Suite 180
          Loveland, OH 45140
          Phone: 513.444.4100
          Email: bankruptcy@sottileandbarile.com


 Dated: March 22, 2019                            /s/ D. Anthony Sottile
                                                  D. Anthony Sottile
                                                  Authorized Agent for Creditor
                                                  Sottile & Barile, LLC
                                                  394 Wards Corner Road, Suite 180
                                                  Loveland, OH 45140
                                                  Phone: 513.444.4100
                                                  Email: bankruptcy@sottileandbarile.com
Case 19-11611-mdc         Doc 9     Filed 03/22/19 Entered 03/22/19 11:34:47              Desc Main
                                    Document      Page 2 of 2


                                  CERTIFICATE OF SERVICE

I certify that on March 22, 2019, a copy of the foregoing Request for Service of Notices was
filed electronically. Notice of this filing will be sent to the following party/parties through the
Court’s ECF System. Party/Parties may access this filing through the Court’s system:

       Eric A. George, Debtors’ Counsel
       egeorge@ericgeorgelaw.com

       Robert H. Holber, Chapter 13 Trustee
       trustee@holber.com

       Office of the United States Trustee
       ustpregion03.ph.ecf@usdoj.gov

I further certify that on March 22, 2019, a copy of the foregoing Request for Service of Notices
was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the following:

       Robert M. Bye, Debtor
       788 Depot Road
       Quakertown, PA 18951

       Denise M. Bye, Debtor
       788 Depot Road
       Quakertown, PA 18951

                                                     /s/ D. Anthony Sottile
                                                     D. Anthony Sottile
                                                     Authorized Agent for Creditor
                                                     Sottile & Barile, LLC
                                                     394 Wards Corner Road, Suite 180
                                                     Loveland, OH 45140
                                                     Phone: 513.444.4100
                                                     Email: bankruptcy@sottileandbarile.com
